Filed 07/11/19                                                                                             Case 16-10015                                          Doc 622



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Debtor and Debtor-in-Possession
                                                                        SOUTHERN INYO HEALTHCARE DISTRICT
                                                                      7

                                                                      8                           UNITED STATES BANKRUPTCY COURT

                                                                      9                             EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                       FRESNO DIVISION

                                                                     11 In re                                           Case No. 1:16-bk-10015-FEC
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 SOUTHERN INYO HEALTHCARE                        Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT,
                                                                     13                                                 WGG-43
                                                                                  Debtor.
                                                                     14                                                 AMENDED DEBTOR AND DEBTOR-IN-
                                                                                                                        POSSESSION'S RESPONSE TO ORDER
                                Tel 714-966-1000




                                                                     15                                                 TO SHOW CAUSE REGARDING
                                                                                                                        DISMISSAL; DECLARATIONS OF
                                                                     16                                                 JEFFREY I. GOLDEN, DONALD T. FIFE,
                                                                                                                        AND SCOTT NAVE IN SUPPORT
                                                                     17                                                 THEREOF

                                                                     18                                                 Hearing
                                                                                                                        Date:   July 24, 2019
                                                                     19                                                 Time: 1:30 p.m.
                                                                                                                        Place: Dept. A, Ctrm 11
                                                                     20
                                                                                                                                U.S. Bankruptcy Court
                                                                     21                                                         2500 Tulare Street
                                                                                                                                Fresno, CA 93721
                                                                     22

                                                                     23
                                                                          TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATE BANKRUPTCY
                                                                     24
                                                                          JUDGE:
                                                                     25
                                                                                  Debtor and Debtor-in-Possession, Southern Inyo Healthcare District (the "District")
                                                                     26
                                                                          hereby submits the following Amended Response to Order to Show Cause Regarding
                                                                     27

                                                                     28
                                                                          1224337.1                                            RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                            Doc 622



                                                                      1 Dismissal ("Response") to the Court's Order to Show Cause Regarding Dismissal

                                                                      2 ("OSC") issued on April 11, 2019 [Dkt. 606].

                                                                      3 I.        INTRODUCTION

                                                                      4           As this Court is aware the District provides services that are vital to the community

                                                                      5 at large and without which the residents of the community will be deprived of necessary

                                                                      6 emergency services. Since this Court set the OSC, the District has continued to work

                                                                      7 diligently to resolve the three primary hurdles to proposing a Plan of Adjustment that will

                                                                      8 not require material modifications such that resolicitation of any approved Disclosure

                                                                      9 Statement would be likely. To this end, the Court has made significant progress with

                                                                     10 respect to the HCCA Adversary, the Tulare claim, and the Optum Loan Adversary, as

                                                                     11 those terms are defined below and the details of which are set forth herein. Given that
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 significant progress and the continued support of not only the community but the creditors
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 of the District (as evidenced by, among other things, the absence of any opposition or

                                                                     14 complaint of any creditor other than HCCA, Tulare, or Optum to the progress of the
                                Tel 714-966-1000




                                                                     15 District and its Plan of Adjustment). Accordingly, the District respectfully submits that there

                                                                     16 is no cause to dismiss under 11 U.S.C. § 930.

                                                                     17 II.       BACKGROUND

                                                                     18           The District filed a chapter 9 bankruptcy petition in this district, commencing case

                                                                     19 number 1:16-bk-10015-FEC, on January 4, 2016. An Order for Relief Under Chapter 9

                                                                     20 was issued by the Court on July 12, 2016 [Dkt. 195]. Such a finding, that the District is

                                                                     21 eligible for relief under chapter 9, was made orally by the Court at a hearing on June 29,

                                                                     22 2016. At that same hearing, the Court ordered the District to file a plan not later than

                                                                     23 November 2, 2016.

                                                                     24           On October 28, 2016, the District filed with the Court an ex parte request to

                                                                     25 continue the deadline to file a plan from November 2, 2016, to January 31, 2017 [Dkt.

                                                                     26 222]. On October 31, 2016, the Court granted such request [Dkt. 225].

                                                                     27           On January 25, 2017, the District filed with the Court an ex parte request to

                                                                     28 continue the deadline to file a plan from January 31, 2017 [Dkt. 232]. On January 27,
                                                                          1224337.1                                      2       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1 2017, the Court granted such request, setting a new deadline to March 31, 2017 [Dkt.

                                                                      2 240]. Additionally, the Court ruled that this would be the final request for enlargement of

                                                                      3 time that would be granted.

                                                                      4           On April 1, 2017, the District filed both a Chapter 9 Plan [Dkt. 267] and a Disclosure

                                                                      5 Statement [Dkt. 268]. On July 20, 2017, an Amended Disclosure Statement [Dkt. 302] and

                                                                      6 Amended Plan [Dkt. 303] were filed by the District. On January 17, 2018, a Second

                                                                      7 Amended Plan [Dkt. 396] and a Second Amended Disclosure Statement [Dkt. 397] were

                                                                      8 filed by the District. The Second Amended Disclosure Statement was set for hearing on

                                                                      9 February 28, 2018. Prior to the hearing, the District withdrew the Second Amended

                                                                     10 Disclosure Statement due to the significant changes that had occurred between the filing

                                                                     11 of the original Disclosure Statement and the Second Amended Disclosure Statement.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           In May, 2018, the District filed a status report detailing the changes that had
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 occurred, and stating an intention to swiftly file a new Chapter 9 Plan [Dkt. 431]. However,

                                                                     14 the landscape continued to evolve. In July, 2018, the District filed five new adversary
                                Tel 714-966-1000




                                                                     15 proceedings, all preference actions, against entities that had received payments during

                                                                     16 the ninety (90) days preceding the bankruptcy filing. This caused a delay in filing a new

                                                                     17 Chapter 9 Plan, as evidenced in the District's August 16, 2018, Status Report [Dkt. 467].

                                                                     18           The result of the five preference actions is as follows. On July 12, 2018, the District

                                                                     19 filed an adversary proceeding against Healthcare Resource Group, Inc. for recovery of

                                                                     20 preference payments, commencing adv. no. 18-01043 ("Healthcare Resource

                                                                     21 Adversary"). On December 19, 2018, the District moved to dismiss the Healthcare

                                                                     22 Resource Adversary pursuant to a settlement which provided for the payment of

                                                                     23 $5,625.00 to the District.

                                                                     24           On July 12, 2018, the District additionally filed an adversary proceeding against

                                                                     25 Coast to Coast Healthcare Services, Inc., for recovery of preference payments,

                                                                     26 commencing adv. no. 18-01044 ("Coast to Coast Adversary"). On October 1, 2018, the

                                                                     27 District filed a Notice of Withdrawal and dismissed the Cost to Coast Adversary.

                                                                     28
                                                                          1224337.1                                      3        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1           On July 12, 2018, the District additionally filed an adversary proceeding against

                                                                      2 Healthland Inc., for recovery of preference payments, commencing adv. no. 18-01045

                                                                      3 ("Healthland Adversary"). On December 19, 2018, the District moved to dismiss the

                                                                      4 Healthland Adversary pursuant to a settlement which provided for the dismissal of the

                                                                      5 Healthland Adversary on the one hand, and the claims asserted by Healthland Inc. shall

                                                                      6 not be allowed. Although Healthland Inc. had not filed proofs of claim, Healthland's pre-

                                                                      7 petition claim had been scheduled in the District's Schedule F.

                                                                      8           On July 12, 2018, the District additionally filed an adversary proceeding against

                                                                      9 Optum Bank, Inc., for recovery of approximately $20,000 in preference payments,

                                                                     10 commencing adv. no. 18-01046 ("Optum Preference Adversary"). Optum asserted, as a

                                                                     11 defense to the Optum Preference Adversary, that it did not receive more than it would
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 have if it did not receive the preference payments. Optum asserted such defense based
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 upon the presumption that it had a valid security interest as a result of the Optum Loan

                                                                     14 (described below). The Court's determination of the validity of Optum's security interest
                                Tel 714-966-1000




                                                                     15 arising from the Optum Loan is thus central to the determination of the Optum Preference

                                                                     16 Adversary, and the parties have agreed to await the outcome of the Optum Loan

                                                                     17 Adversary (described below) prior to litigating the Optum Preference Adversary.

                                                                     18           On July 12, 2018, the District additionally filed an adversary proceeding against

                                                                     19 Premier Emergency Physicians of California Medial Group, for recovery of preference

                                                                     20 payments, commencing adv. no. 18-01046 ("Premier Adversary"). On March 20, 2019,

                                                                     21 the District filed a Motion to Dismiss the Premier Adversary pursuant to a settlement which

                                                                     22 provided for the payment of approximately $55,000 to the District, and reduced accounts

                                                                     23 payable by approximately $497,000.

                                                                     24           Additionally, other litigation remains pending which also contributed to the delay in

                                                                     25 the District proposing a Plan. On August 15, 2017, the District filed an adversary

                                                                     26 proceeding against Optum Bank, Inc., initiating adv. no. 17-01077 ("Optum Loan

                                                                     27 Adversary"). By and through the Optum Loan Adversary, the District sought a

                                                                     28 determination from the Court that the Optum Loan was invalid, and therefore Optum's
                                                                          1224337.1                                      4       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                             Case 16-10015                                             Doc 622



                                                                      1 claim of $1,717,320.24, based upon a loan between Optum and the District ("Optum

                                                                      2 Loan"), should be disallowed. The District contends that the Optum Loan is invalid as it

                                                                      3 violates Cal. Health & Safety Code § 32130.2(b). Additionally, pursuant to the California

                                                                      4 Constitution, a creditor is not able to assert a security interest in municipal property unless

                                                                      5 expressly authorized by statute, something not present in connection with the Optum

                                                                      6 Loan. The District and Optum Bank, Inc. each filed Motions for Summary Judgment. If the

                                                                      7 Court determines that the Optum Loan is invalid, Optum's claim of $1,717,320.24 will be

                                                                      8 disallowed. The Court alternatively could find that the Optum Loan is valid, but the security

                                                                      9 interest is not, in which case Optum's claim would be unsecured. On May 22, 2019, the

                                                                     10 Court heard argument on the competing Motions for Summary Judgment and took the

                                                                     11 matter as submitted. The matter is still currently under submission. The District requests
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 that the Court take Judicial Notice, pursuant to Federal Rule of Evidence 201, of the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 adversary docket, case number 17-01077, reflecting the cross motions for summary

                                                                     14 judgment [Dkts. 173 and 183].
                                Tel 714-966-1000




                                                                     15           On May 30, 2018, the District filed an adversary proceeding against HCAA and

                                                                     16 ViHF for, inter alia, subordination of claim or interest, commencing adv. no. 18-01031

                                                                     17 ("HCCA Adversary"). The District's relationship with HCCA began in January, 2016 when

                                                                     18 the District entered into a Management Services Agreement ("MSA") and line of credit

                                                                     19 with HCCA. Pursuant to the MSA, the Board of Directors for the District turned over

                                                                     20 control of the District's operations and management to HCCA, including operations of the

                                                                     21 hospital and other facilities. However, the District alleges that in the years following

                                                                     22 execution of the MSA, HCCA engaged in an outrageous pattern and practice of

                                                                     23 negligence, breach of the MSA; unauthorized transfers of the District's money and failure

                                                                     24 to disclose critical financial and other information to the District’s Board of Directors. The

                                                                     25 allegations of the HCCA Adversary arises from multiple breaches of the duties of due

                                                                     26 care, contract and loyalty owed to the District by its former manager HCCA, which is

                                                                     27 wholly owned by Dr. Yorai Benzeevi, and Vi, which is a finance company associated with

                                                                     28 Benzeevi. Benzeevi and his companies deny the allegations. The District and the
                                                                          1224337.1                                     5        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1 defendants to said adversary have agreed to a mediation date of August 15, 2019, in front

                                                                      2 of the Honorable Randall J. Newsome as mediator. Although the District plans on

                                                                      3 proposing a Chapter 9 Plan that has contingencies based upon the outcome of the HCCA

                                                                      4 Adversary, the District believes that the August mediation may result in a resolution or at

                                                                      5 least narrow issues, and may help to inform the District regarding how to treat the claims

                                                                      6 in a proposed Chapter 9 Plan. In connection with the HCCA Adversary, the District sought

                                                                      7 a preliminary injunction regarding tax revenues in which the defendants claim a security

                                                                      8 interest. Pending the upcoming mediation, the parties to the HCCA Adversary have

                                                                      9 agreed to continue sequestration of the tax revenues which has accumulated to a

                                                                     10 significant fund of money. The District requests that the Court take Judicial Notice,

                                                                     11 pursuant to Federal Rule of Evidence 201, of the docket in this adversary, case number
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 18-01031.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           On April 10, 2019, the Court issued an Order Granting Motion to Disqualify Ashley

                                                                     14 McDow and Foley and Lardner LLP [Dkt. 604] ("Disqualification Order"), which was
                                Tel 714-966-1000




                                                                     15 deemed effective as of the close of business on May 10, 2019. On May 10, 2019, the firm

                                                                     16 of Weiland Golden Goodrich LLP ("WGG") filed a Motion to Substitute Attorney to be the

                                                                     17 attorney of record for the District. On May 14, 2019, the Court entered an Order Granting

                                                                     18 the Motion to Substitute Attorney [Dkt. 617].

                                                                     19           On April 11, 2019, one day after issuing the Disqualification Order, the Court issued

                                                                     20 an Order to Show Cause why the case should not be dismissed pursuant to §§ 930(a)(2)

                                                                     21 and (3) [Dkt. 606]. In particular, the Court requested that the District demonstrate sufficient

                                                                     22 cause, including a showing that the debtor can and will present a confirmable plan soon

                                                                     23 after July 24, 2019.

                                                                     24           On July 9, 2019, the District filed an Objection to Proof of Claim 48-1 filed by Tulare

                                                                     25 Local Healthcare District ("Tulare"), which claim was asserted to be a $2,500,000 claim.

                                                                     26 The District set such objection for hearing on August 28, 2019. Tulare filed a Motion for

                                                                     27 Administrative Expenses on November 6, 2017 [Dkt. 355]. The District responded by

                                                                     28 opposing such request for administrative claim on April 2, 2018 [Dkt. 428]. Additionally,
                                                                          1224337.1                                      6        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                                      Case 16-10015                                        Doc 622



                                                                      1 and relatedly, the District had previously filed proofs of claim1 in Tulare's Chapter 9

                                                                      2 bankruptcy case, case number 17-13797. Tulare objected to the District's proofs of claim,

                                                                      3 but did not set such objections for hearing. The District has set the objections to the

                                                                      4 District's proofs of claim for hearing in the Tulare Chapter 9 case. The District believes

                                                                      5 that there is no basis to the Tulare claim, and believes that such claim will be reduced or

                                                                      6 disallowed. Due to Tulare's attempt to assert the claim as an administrative claim, the

                                                                      7 outcome of the claim objection is very important to the Plan of Adjustment.

                                                                      8 III.         LEGAL AUTHORITY

                                                                      9              A.      Standard for Dismissal

                                                                     10              The OSC issued by the Court orders the District to show cause why this case

                                                                     11 should not be dismissed pursuant to 11 U.S.C. §§ 930(a)(2) and/or (3). Section 930
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 provides grounds on which the Court may, but is not required to, dismiss a Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 case. The court retains the general equitable power to dismiss for such cause as

                                                                     14 determined, in the sound exercise of its discretion, to warrant dismissal. This may include
                                Tel 714-966-1000




                                                                     15 ineligibility of the debtor for Chapter 9 relief or seriously contumacious conduct by the

                                                                     16 debtor toward the court, including continual disregard of the court's orders or process. 6

                                                                     17 COLLIER ON BANKRUPTCY ¶ 930.01 (16th ed. Rev. 2010). Additionally, even if one of

                                                                     18 the specific grounds enumerated in § 930(a) is present, the court is not required to

                                                                     19 dismiss a case if other considerations make it advisable that the case be retained.

                                                                     20 COLLIER ON BANKRUPTY ¶ 930.02[1] (16th ed. Rev. 2010).

                                                                     21              Not only is there no contumacious conduct, none of the grounds are applicable and

                                                                     22 in fact there are significant other considerations which make it extremely advisable that

                                                                     23 the case be retained and not dismissed, each of which will be discussed in turn below.

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28        1
                                                                                   The District filed two proofs of claim, claim numbers 235-1 and 238-1.
                                                                          1224337.1                                                7         RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                               Case 16-10015                                                Doc 622



                                                                      1                    1.     Litigation Issues

                                                                      2           There are three privacy matters which the District is dealing with to propose a Plan

                                                                      3 of Adjustment. The major outstanding litigation issues are the HCCA Adversary and claim,

                                                                      4 the Optum Loan Adversary, and the Tulare claim objection.

                                                                      5                              a. The HCCA Adversary

                                                                      6               As explained above, HCCA Adversary has a mediation date of August 15, 2019.

                                                                      7 The District is confident that there will be funds paid to the District as a result of the HCCA

                                                                      8 Adversary. The District will continue to keep the Court informed of the result of the August

                                                                      9 15, 2019, mediation. In the event that no settlement is reached, the District will file a

                                                                     10 motion under 11 U.S.C. §502(1) to estimate the claim and to facilitate the plan process.

                                                                     11 Resolution of the HCCA Adversary and claim eliminates an alleged claim and generates
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 revenue.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                              b. Optum Loan Adversary

                                                                     14           The motion for summary judgment is under submission with this Court. As
                                Tel 714-966-1000




                                                                     15 mentioned above, the Court's determination of the District's claim against Optum Bank

                                                                     16 may result in the disallowance of over $1,700,000 in secured claims or the changing of

                                                                     17 character of the Optum proof of claim to an unsecured claim. In fact, there may be a

                                                                     18 variety of implications from the court’s ruling which can be addressed in the Plan.

                                                                     19 Resolution of the Optum Loan Adversary will allow the plan to address the claim and

                                                                     20 these issues based upon the Court's ruling.

                                                                     21                              c. Tulare Claim Objection

                                                                     22           The District has filed an objection to the proof of claim filed by Tulare asserting a

                                                                     23 $2,500,000 claim which is set for hearing in August. The District does not believe such a

                                                                     24 claim exists, and Tulare has not provided documentation to the District supporting such

                                                                     25 claim. Tulare additionally moved for allowance of an administrative claim relating to the

                                                                     26 proof of claim filed by Tulare. Such motion was not set for hearing. The District opposed

                                                                     27 the motion for administrative claim. The District has set the proof of claim for hearing on

                                                                     28 August 28, 2019, and the outcome of such claim objection is very important to the Plan.
                                                                          1224337.1                                      8        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1 The District has filed a proof of claim in Tulare's Chapter 9 bankruptcy case. Such claim

                                                                      2 has been objected to by Tulare, however the objection was not set for hearing. The

                                                                      3 District has filed an opposition to Tulare's objection to claim, and has set for hearing the

                                                                      4 objection to claim. Resolution of the Tulare claim objection will enable the amended plan

                                                                      5 to proceed expeditiously.

                                                                      6                  2.     Additional Sources of Revenue

                                                                      7           The District believes that a Plan of Adjustment is feasible through the future

                                                                      8 revenue of the District. Don Fife is assisting the District in updating the financial

                                                                      9 projections and related data. However, in order to provide for better treatment of

                                                                     10 creditors, the District has reviewed avenues for additional sources of revenue which are

                                                                     11 detailed below.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           First, the District had previously proposed expanding the services offered by the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 District and introducing new services in order to increase revenue. Inyo County performed

                                                                     14 a study evaluating the community needs and the Board has been evaluating this study to
                                Tel 714-966-1000




                                                                     15 determine what new services could be added to increase revenue and benefit the

                                                                     16 community. The Board of the District is actively taking steps to expand services and

                                                                     17 began making plans to implement the services. In fact, the District will be providing

                                                                     18 infusion services, based upon a donation of equipment to the District. In addition, the

                                                                     19 District has addressed four acute beds and have passed all health service requirements

                                                                     20 for acute and swing beds, for which reimbursement is $9,000 per day for both. All of the

                                                                     21 aforementioned services will and are resulting in increased revenue for the District.

                                                                     22           Second, the Board has recently appointed a new interim CEO who will be working

                                                                     23 on expanding services in order to increase revenue and in fact revenue has already

                                                                     24 recently started to increase. Additionally, the District will be contracting with a healthcare

                                                                     25 consultant to assess organizational issues and new services provided by the District. The

                                                                     26 District believes that the implementation of the new services is in the best interests of the

                                                                     27 District and therefore, its creditors, as well as the community as a whole. As a result, the

                                                                     28
                                                                          1224337.1                                      9       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1 District is confident that new services, creating additional revenue, will be implemented by

                                                                      2 the District in short order.

                                                                      3           Third, the District had previously proposed an increase in the parcel tax in order to

                                                                      4 secure over $600,000 in additional funding. This parcel tax increase required voter

                                                                      5 approval. The measure was put on the ballot in 2018, and, while it did not achieve the two

                                                                      6 thirds (2/3) approval of the voters to pass, the vote was 57% in favor versus 43% against.

                                                                      7 Although historically tax increases in this district are not popular, the District believes that

                                                                      8 with the progress made as a result of the protections in the bankruptcy and improvements

                                                                      9 to operations with the new management team, the measure is likely to pass, not in the

                                                                     10 least because the community has consistently worked to keep the District running as that

                                                                     11 is in the best interests of the community at large. Accordingly, the District intends to
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 introduce the measure once more in an effort to reach the two thirds (2/3) approval
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 needed. Additionally, there is a proposal in the state legislature, which has not yet attained

                                                                     14 status as a law, to change the rule to requiring only 55% of approval needed by voters for
                                Tel 714-966-1000




                                                                     15 this type of ballot measure. The District remains confident that, combined with additional

                                                                     16 dissemination of information to the public about the purposes of the increase in parcel tax,

                                                                     17 approval of the parcel tax is a significant possibility and will be proposed next November

                                                                     18 2020.

                                                                     19           Fourth, the District has been working with Los Angeles Department of Water and

                                                                     20 Power (“Department”) to partner on funding for local health related services. The

                                                                     21 Department is on board with the District and will put out a grant program which will

                                                                     22 increase the operating revenue. The District will continue to update the Court on this

                                                                     23 development.

                                                                     24           Fifth, through the Local Agency Investment Fund the District has set aside

                                                                     25 $370,000 and there will be $250,000 in that fund available next year.

                                                                     26           B.     The Court Should Not Dismiss the Case

                                                                     27           As stated above, even if one of the specific grounds enumerated in § 930(a) is

                                                                     28 present, the court is not required to dismiss a case if other considerations make it
                                                                          1224337.1                                     10       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                                 Doc 622



                                                                      1 advisable that the case be retained. COLLIER ON BANKRUPTY ¶ 930.02[1] (16th ed.

                                                                      2 Rev. 2010). Such considerations can include the best interests of creditors or the

                                                                      3 community at large and the reasons for delay in confirming a plan. It would make little

                                                                      4 sense to dismiss a case for delay in proposing a plan while not paying creditors only to

                                                                      5 hurt the same creditors in the case of dismissal.

                                                                      6           The District's delay in confirming a plan is in part due to the large amount of

                                                                      7 litigation that has taken place in this case. The District has been working diligently to move

                                                                      8 forward with the various litigation matters identified above and anticipates that the

                                                                      9 challenges causing a delay in confirming a plan will be resolved shortly.

                                                                     10           The best interests of creditors are not served by dismissal of this case. The District

                                                                     11 believes that a Plan of Adjustment is in the best interests of creditors since the District is
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 working on confirming a Plan that will make payments to all impaired classes out of future
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 revenue. Such payments will result in greater distributions to these impaired classes than

                                                                     14 they would receive if the case was dismissed. If the case was dismissed, each creditor
                                Tel 714-966-1000




                                                                     15 would be left to fend for themselves and a mad race to the courthouse to capitalize on the

                                                                     16 District's sparse assets would ensue. Continued operation of the District's facilities would

                                                                     17 be impossible. If the District ceased operations, creditors would be in a worse position,

                                                                     18 since the District intends on paying creditors back in large part based upon future revenue

                                                                     19 from the Districts operations. Furthermore, the additional sources of revenue

                                                                     20 contemplated by the District would not be forthcoming. The Bankruptcy Code offers

                                                                     21 benefits to debtors, including the District, that, if lost, would result in interference in the

                                                                     22 operations of the District (if the District were able to operate post-dismissal) from creditors

                                                                     23 that would seek to recover collateral and levy against the District's assets to satisfy their

                                                                     24 claims. Substantial time and effort has been spent litigating various issues with respect to

                                                                     25 the District, and dismissal at this time would potentially rob the District of the ability to

                                                                     26 resolve certain of those disputes. Finally, the ballot measures proposed by the District that

                                                                     27 would increase revenue would likely fail in the event of a dismissal. Such a loss of

                                                                     28 revenue would be borne primarily by creditors. Since creditors would be best served by
                                                                          1224337.1                                      11       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                            Doc 622



                                                                      1 confirmation of a Chapter 9 Plan of Adjustment, and because the District intends to seek

                                                                      2 confirmation of a Plan of Adjustment shortly, dismissal would not be in the creditors' best

                                                                      3 interests.

                                                                      4           The community has repeatedly demonstrated its support for the District and its

                                                                      5 services which are vital to the remote area that the District serves. The District has

                                                                      6 consistently seen high turnouts at public meetings. Many creditors and organizations are

                                                                      7 working tirelessly to help the District confirm a plan and remain operating in this

                                                                      8 community. For many of the reasons stated above, dismissal of this case would result in

                                                                      9 the discontinuation of the District's services. Dismissal is not only not in the best interests

                                                                     10 of creditors, it is also against the wishes of the community. Such a Plan is in the best

                                                                     11 interests of creditors, who will receive more than they would if this case was dismissed.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 Under the circumstances, the community and the creditors would receive nothing and
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 HCCA would takes the revenue. Dismissal does not benefit and is in fact harmful to the

                                                                     14 creditors, the Committee and the District. A confirmable Plan is in prospect and may be
                                Tel 714-966-1000




                                                                     15 achieved within a reasonable time, shortly after the OSC hearing.

                                                                     16           D.    Conclusion

                                                                     17           The District can file and move to confirm a feasible Plan within a short time which

                                                                     18 will benefit creditors and the community. The District has been preparing an amended

                                                                     19 confirmable Plan and can file such Plan within approximately two weeks. However, the

                                                                     20 District requests approximately 60 days to file a Plan so as to allow for the progression of

                                                                     21 the various outstanding litigation matters outlined above, the Optum Adversary, the Tulare

                                                                     22 objection and the HCCA Adversary. The District has diligently worked toward confirmation

                                                                     23 of a Chapter 9 Plan, and has been delayed by the significant amount of litigation

                                                                     24 surrounding the bankruptcy case. The District has hired new counsel approximately two

                                                                     25 (2) months ago, and new counsel has worked to both conclude the various outstanding

                                                                     26 litigation issues as well as become familiar with the District's financials in order to

                                                                     27 determine the appropriate treatment of creditors so as to propose a feasible Plan.

                                                                     28
                                                                          1224337.1                                     12       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                             Doc 622



                                                                      1           As set forth above, the Court is requested to take judicial notice of the docket

                                                                      2 relating to the claim objection. Tulare claim, the adversary docket involving Optum, and

                                                                      3 the adversary docket involving HCCA.

                                                                      4           Since substituting in as counsel, WGG has worked diligently to conclude litigation

                                                                      5 and become familiar with the District's financials in order to propose a feasible Chapter 9

                                                                      6 Plan of Adjustment. WGG has (i) helped to facilitate the setting of a mediation date in the

                                                                      7 HCCA Adversary, (ii) argued and participated in opposing Summary Judgment Motions in

                                                                      8 the Optum Loan Adversary, (iii) objected to the claim filed by Tulare, (iv) set for hearing

                                                                      9 Tulare's objection of the District's proofs of claim in Tulare's bankruptcy case, (v) worked

                                                                     10 with Don Fife of Hahn Fife & Company LLP to prepare feasible plan projections for a

                                                                     11 Chapter 9 Plan, (vi) analyzed potential alternative sources of revenue with representatives
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 from the District's Board of Directors, and (vii) began drafting an amended Plan to present
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 to the creditors and the Court.

                                                                     14           Accordingly, the District requests that this Court not dismiss the case, take the
                                Tel 714-966-1000




                                                                     15 OSC off calendar, and allow a reasonable opportunity for the District to file and confirm its

                                                                     16 amended plan.

                                                                     17

                                                                     18

                                                                     19 Dated: July 11, 2019                                 WEILAND GOLDEN GOODRICH LLP

                                                                     20

                                                                     21                                                      By:   /s/ Jeffrey I. Golden
                                                                                                                                   Jeffrey I. Golden
                                                                     22                                                       Attorneys for Debtor and
                                                                                                                              Debtor-in-Possession
                                                                     23                                                       Southern Inyo Healthcare District
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1224337.1                                     13         RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                               Case 16-10015                                               Doc 622



                                                                      1                            DECLARATION OF JEFFREY I. GOLDEN

                                                                      2

                                                                      3           I, Jeffrey I. Golden, declare as follows:

                                                                      4           1.     I am an attorney at law duly licensed to practice in the Courts of California

                                                                      5 and the Eastern District of California. I am a partner in the law firm of Weiland Golden

                                                                      6 Goodrich, counsel of record for the debtor, Southern Inyo Healthcare District ("District"). I

                                                                      7 am submitting this Declaration in support of the District's Debtor and Debtor-in-

                                                                      8 Possession's Response to Order to Show Cause Regarding Dismissal ("Response"). All

                                                                      9 capitalized terms in the Objection are incorporated herein by this reference. The following

                                                                     10 is within my own personal knowledge, except as otherwise noted, and if called as a

                                                                     11 witness, I could and would testify competently testify with respect thereto.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12           2.     According to the information available on the Court's docket and my
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 discussions with previous and current counsel for the District, on January 4, 2016, the

                                                                     14 District filed a chapter 9 bankruptcy petition commencing case number 1:16-bk-10015-
                                Tel 714-966-1000




                                                                     15 FEC. An Order for Relief Under Chapter 9 was issued by the Court on July 12, 2016.

                                                                     16           3.     According to the information available on the Court's docket and my

                                                                     17 discussions with previous and current counsel for the District, the Court ordered the

                                                                     18 District to file a plan not later than November 2, 2016. The Court continued the deadline to

                                                                     19 file a plan first to January 31, 2017, and later to March 31, 2017. The District filed a

                                                                     20 Chapter 9 Plan and Disclosure Statement on April 1, 2017. An Amended Plan and

                                                                     21 Disclosure Statement was filed on July 20, 2017. A Second Amended Plan and Disclosure

                                                                     22 Statement was filed on January 17, 2018. Prior to the hearing on the Second Amended

                                                                     23 Disclosure Statement, the District withdrew the Second Amended Disclosure Statement

                                                                     24 and Second Amended Plan.

                                                                     25           4.     According to the information available on the Court's docket and my

                                                                     26 discussions with previous and current counsel for the District, in May, 2018, the District

                                                                     27 filed a status report detailing the changes that had occurred since the filing of the

                                                                     28 bankruptcy case.
                                                                          1224337.1                                      14       RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                             Case 16-10015                                              Doc 622



                                                                      1           5.   According to the information available on the Court's docket and my

                                                                      2 discussions with previous and current counsel for the District, the District filed five (5)

                                                                      3 preference actions in July, 2018. The Healthcare Resource Adversary was settled and

                                                                      4 resulted in a payment of $5,625.00 to the District. The Coast to Coast Adversary was

                                                                      5 dismissed. The Healthland Adversary was settled and Healthland agreed to not assert any

                                                                      6 claims. The Optum Preference Adversary is still pending. The Premier Adversary was

                                                                      7 settled and resulted in a payment of approximately $55,000.00 to the District.

                                                                      8           6.   On April 10, 2019, the Court issued an Order Granting Motion to Disqualify

                                                                      9 Ashley McDow and Foley and Lardner LLP which was deemed effective as of the close of

                                                                     10 business on May 10, 2019. On May 10, 2019, my firm of Weiland Golden Goodrich LLP

                                                                     11 ("WGG") filed a Motion to Substitute Attorney to be the attorney of record for the District.
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12 On May 14, 2019 the Court entered an Order Granting the Motion to Substitute Attorney.
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13           7.   WGG argued and participated in a hearing on opposing Summary Judgment

                                                                     14 Motions in the Optum Loan Adversary on May 22, 2019. The Court took the opposing
                                Tel 714-966-1000




                                                                     15 Summary Judgment Motions under submission.

                                                                     16           8.   WGG additionally has worked toward facilitating a mediation date in

                                                                     17 connection with the HCCA Adversary, and I am informed and believe that a mediation has

                                                                     18 been set for August 15, 2019, in front of the Honorable Randall J. Newsome as mediator.

                                                                     19           9.   Additionally, WGG has objected to proof of claim 48-1 filed by Tulare, set for

                                                                     20 hearing, and opposed, Tulare's objection to the District's proof of claim filed in the Tulare

                                                                     21 bankruptcy case, worked with Don Fife of Hahn Fife & Company LLP to prepare feasible

                                                                     22 plan projections for a Chapter 9 Plan, discussed alternative sources of revenue with

                                                                     23 representatives from the District's Board of Directors, and began drafting a Chapter 9 Plan

                                                                     24 and Disclosure Statement to present to creditors and the Court. The Court is requested to

                                                                     25 take judicial notice of the claim objection to the Tulare proof of claim, the Adversary

                                                                     26 docket involving Optum, and the Adversary docket involving HCCA

                                                                     27

                                                                     28
                                                                          1224337.1                                    15        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19                                                                                              Case 16-10015                                         Doc 622



                                                                     1            10.    I believe that a feasible, confirmable Plan of Adjustment could be proposed

                                                                     2 in as quickly as two weeks, however think that it is prudent to propose a Plan in

                                                                     3 approximately two months.

                                                                     4            I declare under penalty of perjury that the foregoing is true and correct.

                                                                     5            Executed on this 10th day of July, 2019, at Costa Mesa, California.

                                                                     6

                                                                     7                                                                  /s/ Jeffrey I. Golden
                                                                                                                                          Jeffrey I. Golden
                                                                     8

                                                                     9

                                                                     10

                                                                     11
  Weiland Golden Goodrich LLP

                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13

                                                                     14
                                Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1224337.1                                     16        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19   Case 16-10015   Doc 622
Filed 07/11/19                                                                                              Case 16-10015                                                Doc 622



                                                                      1                                DECLARATION OF SCOTT NAVE
                                                                      2

                                                                      3           I, Scott Nave, declare as follows:

                                                                      4           1.     I am an attorney at law duly licensed to practice in the Courts of California

                                                                      5 and the Eastern District of California. I am a partner in the law firm of Nave & Cortell,

                                                                      6 special counsel for Southern Inyo Healthcare District ("District"). I am submitting this

                                                                      7 Declaration in support of the District's Debtor and Debtor-in-Possession's Response to

                                                                      8 Order to Show Cause Regarding Dismissal ("Response"). All capitalized terms in the

                                                                      9 Objection are incorporated herein by this reference. The following is within my own

                                                                     10 personal knowledge, except as otherwise noted, and if called as a witness, I could and

                                                                     11 would testify competently testify with respect thereto.
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12           2.     Inyo County performed a study evaluating the community needs and the
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13 Board has been evaluating this study to determine what new services could be added to

                                                                     14 increase revenue and benefit the community. The Board of Directors directed the CEO to
                                Tel 714-966-1000




                                                                     15 begin making plans to implement the services, however the District has not yet

                                                                     16 consummated such implementations.

                                                                     17           3.     The Board of Directors has recently appointed an interim CEO and is

                                                                     18 contracting with a healthcare consultant to assess organizational issues and new services

                                                                     19 to be provided by the District in order to better serve the community and increase

                                                                     20 revenue.

                                                                     21           4.     The District had previously proposed an increase in the parcel tax in order to

                                                                     22 secure over $600,000 in additional funding. This parcel tax increase required voter

                                                                     23 approval. The measure was put on the ballot in 2018, and, while it did not achieve the two

                                                                     24 thirds (2/3) approval of the voters to pass, the vote was 57% in favor versus 43% against.

                                                                     25           5.     The District is in the process of acquiring additional alternative sources of

                                                                     26 revenue. Some of these proposals are not finalized and not yet available for exposure to

                                                                     27 the public. While some of these proposals are speculative and tenuous, others are close

                                                                     28 to completion and may provide additional revenue to fund the Plan. Among other plans,
                                                                          1224337.1                                     18        RESPONSE TO ORDER TO SHOW CAUSE
Filed 07/11/19   Case 16-10015   Doc 622
